EXHIBIT 10.1
 
(U.S. AND CANADIAN ACCREDITED PURCHASERS ONLY)
 
NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.


MOBETIZE, CORP.
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT


 
ACCREDITED INVESTORS


INSTRUCTIONS TO PURCHASER
 
1.
This Subscription form is for use by United States and Non-U.S. Accredited
Investors.



2.
COMPLETE the information on page 2 of this Subscription Agreement.

 
3.
COMPLETE the Canadian Questionnaire on page 15 to this Subscription Agreement.

 
4.
If a US resident, COMPLETE the Questionnaire attached on page 11.

 
5.
All other information must be filled in where appropriate.

 
 
 

--------------------------------------------------------------------------------

 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
TO:  MOBETIZE, CORP. (the “Issuer”)


Subject and pursuant to the terms set out in the Terms on page 3 of this
Subscription Agreement, the General Provisions on pages 5 to 10 of this
Subscription Agreement and the other schedules and appendices attached which are
hereby incorporated by reference, the Purchaser hereby irrevocably subscribes
for, and on Closing will purchase from the Issuer, the following securities at
the following price:
 
_____________________ Units
US$0.75per Unit for a total purchase price of US$___________________
The Purchaser owns, directly or indirectly, the following securities of the
Issuer:
 
[Check if applicable]  The Purchaser is ☐ an affiliate of the Issuer or ☐ a
professional advisor of the Issuer.

 
The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Shares as follows:
 
REGISTRATION INSTRUCTIONS
 
DELIVERY INSTRUCTIONS
     
Name to appear on certificate
 
Name and account reference, if applicable
     
Account reference if applicable
 
Contact name
     
Address
 
Address
     
Tax I.D./E.I.N./S.S.N
 
Telephone Number

 
EXECUTED by the Purchaser this___ day of ___________, 2014.  By executing this
Subscription Agreement, the Purchaser certifies that the Purchaser and any
beneficial purchaser for whom the Purchaser is acting is resident in the
jurisdiction shown as the “Address of Purchaser”.
 
WITNESS:
 
EXECUTION BY PURCHASER:
   
X
Signature of Witness
 
Signature of individual (if Purchaser is an individual)
   
X
Name of Witness
 
Authorized signatory (if Purchaser is not an individual)
     
Address of Witness
 
Name of Purchaser (please print)
         
Name of authorized signatory (please print)
ACCEPTED and EFFECTIVE this _____ day of _____________, 2014
   
MOBETIZE, CORP.
 
Address of Purchaser (residence)
Per:
       
*Telephone Number
Authorized Signatory
       
*E-mail address
         
*Social Security/Insurance No./Gov ID No.:



*Required from all Purchasers
By signing this acceptance, the Issuer agrees to be bound by the Terms of this
Subscription Agreement and the other schedules and appendices incorporated by
reference. If funds are delivered to the Issuer’s lawyers, they are authorized
to release the funds to the Issuer without further authorization from the
Purchaser.


 
 

--------------------------------------------------------------------------------

 
TERMS
 
Reference date of this Subscription Agreement
The date of this Agreement with be the date upon which the Agreement was
accepted by Mobtize Corp. (the “Agreement Date”)

 
The Offering
 
The Issuer
MOBETIZE, CORP. (the “Issuer”)
 
Offering
The offering consists of units (“Units”) at $0.75 per Unit.   Each Unit will
consist of one common share in the capital of the Issuer (each, a “Share”) and
one half of one common share purchase warrant (each whole warrant a “Warrant”)
subject to adjustment.  Each Warrant shall entitle the holder thereof to
purchase one common share in the capital stock of the Issuer (each, a “Warrant
Share”), as defined below.  The Warrants will be exercisable for 24 months
following the Closing at $1.00 per share.
 
The Shares, Warrants and Warrant Shares are individually and collectively
referred to as the “Securities”.
 
Warrants
Exercisable for twenty-four (24) months from Closing at an exercise price of
US$1.00 per share of common stock.
 
Purchased Securities
The “Purchased Securities” under this Subscription Agreement are Shares,
Warrants and the Warrant Shares.
 
Offering Restrictions
This offering is not subject to any minimum offering.
 
Issue Price
US$0.75 per Unit.
 
Selling Jurisdictions
The Units may only be sold in jurisdictions where they may be lawfully sold
(the ”Selling Jurisdictions”) including, without limitation, all provinces of
Canada, but excluding the Province of Quebec.
 
Securities Exemptions
The offering will be made in accordance with the following prospectus
registration exemptions:
 
(a) the Accredited Investor exemption as defined by Regulation D promulgated
under the 1933 Act; or
(b) the exemption afforded by Regulation S of the 1933 Act for offerings of
securities in an offshore transaction to persons who are not U.S. persons; and
(c) the Accredited Investor exemption defined in Canadian National Instrument
45-106; or
 
with the approval of the Issuer, such other exemptions as may be available
pursuant to the securities laws of the Selling Jurisdictions.
 
Closing Date
On or before June 30, 2014, or on such other date determined by the Issuer in
its discretion.

 
 
 

--------------------------------------------------------------------------------

 
 
Subscription Agreement (with related appendices, schedules and forms)
Page 4 of 19

 
Resale restrictions and legends
The Purchaser acknowledges that the certificates representing the Purchased
Securities will bear the following legends:
 
For US purchasers:
 
“THE SECURITIES REPRESENTED HEREBY (and if a warrant, the legend shall include
the following: AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR: (A)
TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE 1933 ACT, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF
AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (D) WITH
THE PRIOR CONSENT OF THE ISSUER, IN A TRANSACTION T HAT DOES NOT REQUIRE
REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE
HOLDER HAS FURNISHED TO THE ISSUER AN OPINION TO SUCH EFFECT FROM COUNSEL OF
RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE ISSUER PRIOR TO SUCH OFFER,
SALE, PLEDGE OR TRANSFER.”
 
For Non-U.S. purchasers:
 
THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.
 
Purchasers are advised to consult with their own legal counsel or advisors to
determine the resale restrictions that may be applicable to them.
   

 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 5 of 19

 
GENERAL PROVISIONS
 
 
1.
DEFINITIONS

 
1.1 
In the Subscription Agreement (including the first (cover) page, the Terms on
page 3 and 4, these General Provisions and the other schedules, questionnaires
and appendices incorporated by reference), the following words have the
following meanings unless otherwise indicated:

 
 
(a)
“1933 Act” means the United States Securities Act of 1933, as amended;

 
 
(b)
“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer (as defined on page 8) and all legislation incorporated in the definition
of this term in other parts of the Subscription Agreement, together with the
regulations and rules made and promulgated under that legislation and all
administrative policy statements, blanket orders and rulings, notices and other
administrative directions issued by the Commissions;

 
 
(c)
“Closing” means the completion of the sale and purchase of the Purchased
Securities;

 
 
(d)
“Closing Date” means the date on which the Closing occurs, which shall be on or
before September 3, 2013, or on such other date determined by the Issuer in its
discretion;

 
 
(e)
“Closing Year” means the calendar year in which the Closing takes place;

 
 
(f)
“Commissions” means the Commissions with Jurisdiction over the Issuer (as
defined below) and the securities commissions incorporated in the definition of
this term in other parts of the Subscription Agreement;

 
 
(g)
“Final Closing” means the last Closing under the Private Placement;

 
 
(h)
“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 5 to 10;

 
 
(i)
“Private Placement” means the offering of the Units on the terms and conditions
of this Subscription Agreement;

 
 
(j)
“Purchased Securities” has the meaning assigned in the Terms;

 
 
(k)
“Regulatory Authorities” means the Commissions;

 
 
(l)
“Securities” has the meaning assigned in the Terms;

 
 
(m)
“Subscription Agreement” means the first (cover) page, the Terms on pages 3 to
4, the General Provisions and the other schedules and appendices incorporated by
reference; and

 

 
(n) 
“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 3 to 4.

 
1.2 
In the Subscription Agreement, the following terms have the meanings defined in
Regulation S under the 1933 Act: “Directed Selling Efforts”, “Foreign Issuer”,
“Offshore”, “Substantial U.S. Market Interest”, “U.S. Person” and “United
States”.

 
1.3 
In the Subscription Agreement, unless otherwise specified, currencies are
indicated in U.S. dollars.

 
1.4 
In the Subscription Agreement, other words and phrases that are capitalized have
the meanings assigned to them in the body hereof.

 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 6 of 19

 
2. 
Acknowledgements, REPRESENTATIONS AND WARRANTIES OF PURCHASER

 
2.1 
Acknowledgements concerning offering

 
The Purchaser acknowledges that:
 
 
(a)
the Securities have not been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons (as defined herein), except pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws;

 
 
(b)
the Issuer will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

 
 
(c)
the Issuer has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act;

 
 
(d)
the decision to execute this Subscription Agreement and purchase the Units
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Issuer and
such decision is based entirely upon a review of information (the “Issuer
Information”) which has been provided by the Issuer to the Purchaser.  If the
Issuer has presented a business plan or any other type of corporate profile to
the Purchaser, the Purchaser acknowledges that the business plan, the corporate
profile and any projections or predictions contained in any such documents may
not be achieved or be achievable;

 
 
(e)
the Purchaser and the Purchaser’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer regarding the Offering,
and to obtain additional information, to the extent possessed or obtainable
without unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Issuer Information, or any business plan, corporate
profile or any other document provided to the Purchaser;

 
 
(f)
the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Purchaser, the Purchaser’s attorney and/or
advisor(s);

 
 
(g)
by execution hereof the Purchaser has waived the need for the Issuer to
communicate its acceptance of the purchase of the Units pursuant to this
Subscription Agreement;

 
 
(h)
the Issuer is entitled to rely on the representations and warranties and the
statements and answers of the Purchaser contained in this Subscription Agreement
and in the Questionnaire, and the Purchaser will hold harmless the Issuer from
any loss or damage it may suffer as a result of the Purchaser’s failure to
correctly complete this Subscription Agreement or the Questionnaire;

 
 
(i)
the Purchaser will indemnify and hold harmless the Issuer and, where applicable,
its respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Purchaser contained herein, the Questionnaire or in any other document
furnished by the Purchaser to the Issuer in connection herewith, being untrue in
any material respect or any breach or failure by the Purchaser to comply with
any covenant or agreement made by the Purchaser to the Issuer in connection
therewith;

 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 7 of 19

 
 
(j)
the issuance and sale of the Units to the Purchaser will not be completed if it
would be unlawful or if, in the discretion of the Issuer acting reasonably, it
is not in the best interests of the Issuer;

 
 
(k)
the Purchaser has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Units and with
respect to applicable resale restrictions and it is solely responsible (and the
Issuer is in any way responsible) for compliance with applicable resale
restrictions;

 
 
(l)
the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Purchaser that any
of the Securities  will become listed on any stock exchange or automated dealer
quotation system;

 
 
(m)
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities ;

 
 
(n)
no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

 
 
(o)
there is no government or other insurance covering any of the Securities ; and

 
 
(p)
this Subscription Agreement is not enforceable by the Purchaser unless it has
been accepted by the Issuer, and the Purchaser acknowledges and agrees that the
Issuer reserves the right to reject any Subscription for any reason..



2.2 
Representations by the Purchaser

 
The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:
 
 
(a)
the Purchaser is resident at the address indicated on page 2 hereof;

 
 
(b)
the Purchaser has received and carefully read this Subscription Agreement;

 
 
(c)
the Purchaser has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Purchaser is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Purchaser;

 
 
(d)
the Purchaser (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Units for an indefinite period of time, and can afford the
complete loss of such investment;

 
 
(e)
the Purchaser is aware that an investment in the Issuer is speculative and
involves certain risks, including the possible loss of the investment;

 
 
(f)
the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Purchaser, or of any agreement, written or oral, to which the Purchaser
may be a party or by which the Purchaser is or may be bound;

 
 
(g)
the Purchaser has duly executed and delivered this Subscription Agreement and it
constitutes a valid and binding agreement of the Purchaser enforceable against
the Purchaser;

 
 
(h)
the Purchaser has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Units and the Issuer, and the Purchaser is providing evidence
of such knowledge and experience in these matters through the information
requested in the Questionnaire;

 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 8 of 19

 
 
(i)
the Purchaser understands and agrees that the Issuer and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Purchaser shall promptly notify the Issuer;

 
 
(j)
all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Issuer, and the Purchaser will notify the Issuer
immediately of any material change in any such information occurring prior to
the Closing of the purchase of the Securities ;

 
 
(k)
the Purchaser is purchasing the Units for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Units, and the Purchaser has not
subdivided his interest in the Units with any other person;

 
 
(l)
the Purchaser is not an underwriter of, or dealer in, the common shares of the
Issuer, nor is the Purchaser participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Securities ;

 
 
(m)
the Purchaser has made an independent examination and investigation of an
investment in the Units and the Issuer and has depended on the advice of its
legal and financial advisors and agrees that the Issuer will not be responsible
in anyway whatsoever for the Purchaser’s decision to invest in the Units and the
Issuer;

 
 
(n)
if the Purchaser is acquiring the Units as a fiduciary or agent for one or more
investor accounts, the investor accounts for which the Purchaser acts as a
fiduciary or agent satisfy the definition of an “Accredited Investor”, as the
term is defined under Regulation D of the 1933 Act;

 
 
(o)
if the Purchaser is acquiring the Units as a fiduciary or agent for one or more
investor accounts, the Purchaser has sole investment discretion with respect to
each such account, and the Purchaser has full power to make the foregoing
acknowledgements, representations and agreements on behalf of such account;

 
 
(p)
the Purchaser is not aware of any advertisement of any of the Units and is not
acquiring the Units as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

 
 
(q)
no person has made to the Purchaser any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Securities ;

 
 
(ii)
that any person will refund the purchase price of any of the Securities ;

 
 
(iii)
as to the future price or value of any of the Securities; or

 
 
(iv)
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Issuer on any stock exchange or
automated dealer quotation system.

 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 9 of 19

 
2.3 
Reliance, indemnity and notification of changes

 
The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms, the General Provisions and the other schedules
and appendices incorporated by reference) are made by the Purchaser with the
intent that they be relied upon by the Issuer in determining its suitability as
a purchaser of Purchased Securities, and the Purchaser hereby agrees to
indemnify the Issuer against all losses, claims, costs, expenses and damages or
liabilities which any of them may suffer or incur as a result of reliance
thereon. The Purchaser undertakes to notify the Issuer immediately of any change
in any representation, warranty or other information relating to the Purchaser
set forth in the Subscription Agreement (including the first (cover) page, the
Terms, the General Provisions and the other schedules and appendices
incorporated by reference) which takes place prior to the Closing.


2.4 
Survival of representations and warranties

 
The representations and warranties contained in this Section will survive the
Closing.
 
3. 
ISSUER’S ACCEPTANCE

 
The Subscription Agreement, when executed by the Purchaser, and delivered to the
Issuer, will constitute a subscription for Units which will not be binding on
the Issuer until accepted by the Issuer by executing the Subscription Agreement
in the space provided on the face page(s) of the Agreement and, notwithstanding
the Agreement Date, if the Issuer accepts the subscription by the Purchaser, the
Subscription Agreement will be entered into on the date of such execution by the
Issuer.
 
4. 
CLOSING

 
4.1        On or before the end of the business day before the Closing Date, the
Purchaser will deliver to the Issuer the Subscription Agreement and all
applicable schedules and required forms, duly executed, and payment in full for
the total price of the Purchased Securities to be purchased by the Purchaser.
 
4.2        At Closing, the Issuer will deliver to the Purchaser the certificates
representing the Purchased Securities purchased by the Purchaser registered in
the name of the Purchaser or its nominee, or as directed by the Purchaser.
 
5. 
MISCELLANEOUS

 
5.1        The Purchaser agrees to sell, assign or transfer the Securities only
in accordance with the requirements of applicable securities laws and any
legends placed on the Securities as contemplated by the Subscription Agreement.
 
5.2        The Purchaser hereby authorizes the Issuer to correct any minor
errors in, or complete any minor information missing from any part of the
Subscription Agreement and any other schedules, forms, certificates or documents
executed by the Purchaser and delivered to the Issuer in connection with the
Private Placement.
 
5.3        The Issuer may rely on delivery by fax machine of an executed copy of
this subscription, and acceptance by the Issuer of such faxed copy will be
equally effective to create a valid and binding agreement between the Purchaser
and the Issuer in accordance with the terms of the Subscription Agreement.
 
5.4        Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Issuer’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Issuer
considers necessary.
 
5.5        This Subscription Agreement is not assignable or transferable by
either party hereto without the express written consent of the other party to
this Subscription Agreement.
 
5.6        Time is of the essence of this Subscription Agreement.
 
5.7        Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for in
this Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions,
 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 10 of 19

 
representations or warranties whether expressed, implied, oral or written, by
statute, by common law, by the Issuer, or by anyone else.
 
5.8        The parties to this Subscription Agreement may amend this
Subscription Agreement only in writing.
 
5.9        This Subscription Agreement enures to the benefit of and is binding
upon the parties to this Subscription Agreement and their successors and
permitted assigns.
 
5.10        A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 2.
 
5.11        This Subscription Agreement is to be read with all changes in gender
or number as required by the context.
 
5.12        This Subscription Agreement will be governed by and construed in
accordance with the internal laws of Ontario (without reference to its rules
governing the choice or conflict of laws), and the parties hereto irrevocably
attorn and submit to the exclusive jurisdiction of the courts of Ontario with
respect to any dispute related to this Subscription Agreement.
 
End of General Provisions
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 11 of 19

 
UNITED STATES
ACCREDITED INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.
 
This Questionnaire is for use by each Purchaser who is a US person (as that term
is defined Regulation S of the United States Securities Act of 1933 (the “1933
Act”)) and has indicated an interest in purchasing Shares of the Issuer.  The
purpose of this Questionnaire is to assure the Issuer that each Purchaser will
meet the standards imposed by the 1933 Act and the appropriate exemptions of
applicable state securities laws.  The Issuer will rely on the information
contained in this Questionnaire for the purposes of such determination.  The
Securities will not be registered under the 1933 Act in reliance upon the
exemption from registration afforded by Section 3(b) and/or Section 4(2) and
Regulation D of the 1933 Act.  This Questionnaire is not an offer of the
Securities or any other securities of the Issuer in any state other than those
specifically authorized by the Issuer.
 
All information contained in this Questionnaire will be treated as
confidential.  However, by signing and returning this Questionnaire, each
Purchaser agrees that, if necessary, this Questionnaire may be presented to such
parties as the Issuer deems appropriate to establish the availability, under the
1933 Act or applicable state securities law, of exemption from registration in
connection with the sale of the Securities hereunder.
 
The Purchaser covenants, represents and warrants to the Issuer that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below:  (Please
initial in the space provide those categories, if any, of an “Accredited
Investor” which the Purchaser satisfies.)
 
______ 
  Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000.

 
______ 
  Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse (excluding their primary residence), on the date of purchase
exceeds US $1,000,000.

 
______ 
  Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $360,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

 
______ 
  Category 4
A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance Issuer as defined in Section 2(13) of the 1933 Act; an investment
Issuer registered under the Investment Issuer Act of 1940 (United States) or a
business development Issuer as defined in Section 2(a)(48) of such Act; a Small
Business Investment Issuer licensed by the U.S. Small Business Administration
under Section 361(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance Issuer or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

 
______ 
  Category 5
A private business development Issuer as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

 
______ 
  Category 6
A director or executive officer of the Issuer.

 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 12 of 19

 
______ 
  Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.

 
______ 
  Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

 
Note that prospective Purchaser claiming to satisfy one of the above categories
of Accredited Investor may be required to supply the Issuer with a balance
sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Purchaser’s status as an Accredited
Investor.
 
If the Purchaser is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:
 

--------------------------------------------------------------------------------

 
Purchaser’s Acknowledgements.  The Purchaser acknowledges and agrees (on its own
behalf and, if applicable, on behalf of each beneficial purchaser for whom the
Purchaser is contracting hereunder) with the Issuer, the U.S. Affiliates and the
Agents (which acknowledgements and agreements shall survive the Closing) that:
 
 
(a)
no agency, governmental authority, regulatory body, stock exchange or other
entity has made any finding or determination as to the merit for investment of,
nor have any such agencies or governmental authorities, regulatory bodies, stock
exchanges or other entities made any recommendation or endorsement with respect
to, the Securities;

 
 
(b)
the sale and delivery of the Securities is conditional upon such sale being
exempt from the prospectus filing and registration requirements, and being
exempt from the requirement to deliver an offering memorandum in connection with
the distribution of the Securities under the applicable securities laws or upon
the issuance of such orders, consents or approvals as may be required to permit
such sale without the requirement of filing a prospectus or registration
statement;

 
 
(c)
none of the Securities have been or will be registered under the 1933 Act or the
securities laws of any state and the Securities may not be offered or sold,
directly or indirectly, in the United States to, or for the account or benefit
of, a U.S. Person or a person in the United States unless registered under the
1933 Act and the securities laws of all applicable states or unless an exemption
from such registration requirements is available, and the Issuer has no
obligation or present intention of filing a registration statement under the
U.S. Securities Act in respect of any of the Securities ;

 
 
(d)
the Purchaser may not offer, sell or transfer the Securities within the United
States or to, or for the account or benefit of, a U.S. Person, unless the
Securities are registered under the 1933 Act and the securities laws of all
applicable states or an exemption from such registration requirements is
available;

 
 
(e)
the acquisition of the Securities  has not been made through or as a result of
any “general solicitation or general advertising” (as such terms are used in
Rule 502(c) of Regulation D) the distribution of the Securities has not been
accompanied by any advertisement, including, without limitation, in printed
public media, radio, television or telecommunications, including electronic
display, or as part of a general solicitation;

 
 
(f)
the certificates evidencing the Securities will bear a legend, and the
certificates evidencing the Warrant Shares may bear a legend, regarding
restrictions on transfer as required pursuant to applicable Securities Laws,
including applicable federal and state securities laws of the United States;

 
 
(g)
the Issuer is relying on an exemption from the requirements to provide the
Purchaser with a prospectus or registration statement and to sell securities
through a person or Issuer registered to sell securities under the securities
laws or other applicable securities legislation and, as a consequence of
acquiring Securities pursuant to this exemption, certain protections, rights and

 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 13 of 19

 
 
remedies provided by the securities laws or other applicable securities
legislation including statutory rights of rescission or damages, will not be
available to the Purchaser; and

 
 
(h)
no person has made to the Purchaser any written or oral representations:

 
 
(i)
that any person will resell or repurchase the Securities ;

 
 
(ii)
that any person will refund the purchase price of the Securities ; or

 
 
(iii)
as to the future price or value of any of the Securities .

 
Representations, Warranties and Covenants. The Purchaser hereby represents and
warrants to, and covenants with the Issuer which representations, warranties and
covenants shall survive the Closing, that as at the execution date of
certificate and the Closing Date:
 
 
(a)
it acknowledges that the Issuer has not filed a prospectus or registration
statement with any of the securities regulators or any other securities
commission or similar authority in connection with the distribution of the
Securities and that:

 
 
(i)
the Purchaser is restricted from using most of the civil remedies available
under the applicable securities laws;

 
 
(ii)
the Purchaser may not receive information that would otherwise be required to be
provided to him under the applicable securities laws;

 
 
(iii)
the Purchaser is relieved from certain obligations that it would otherwise be
required to give if it provided a prospectus or registration statement under the
applicable securities laws; and

 
 
(iv)
the issuance and sale of the Securities to the Purchaser is subject to the sale
being exempt from the prospectus and registration requirements of the applicable
securities laws.

 
 
(b)
the Purchaser further acknowledges that:

 
 
(i)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities ;

 
 
(ii)
there is no government or other insurance covering the Securities ;

 
 
(iii)
there are risks associated with the purchase of the Securities ; and

 
 
(iv)
there are restrictions on the Purchaser’s (or beneficial purchaser’s, if
applicable) ability to re-sell the Securities and it is the responsibility of
the Purchaser to find out what those restrictions are and to comply with them
before selling the Securities;

 
 
(c)
if required by applicable Securities Laws, and any other applicable law the
Purchaser will execute, deliver, file and otherwise assist the Issuer in filing
such reports, undertakings and other documents with respect to the issuance of
the Securities as may be required.

 
 
(d)
The Purchaser understands that the Securities are restricted securities (as
defined in Rule 144 under the 1933 Act) and agrees that if it decides to offer,
sell or otherwise transfer the Securities, it will not offer, sell or otherwise
transfer any of such securities directly or indirectly, unless:

 
 
(i)
the transfer is to the Issuer;

 
 
(ii)
The transfer is outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act (“Regulation S”) and
in compliance with applicable local laws and regulations of the jurisdiction(s)
in which such sale is made;

 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 14 of 19

 
 
(iii)
the transfer is made pursuant to the exemption from t he registration
requirements under the 1933 Act provided by Rule 144 thereunder, if available,
and in accordance with applicable state securities laws; or

 
 
(iv)
the Securities are transferred in a transaction that does not require
registration under the 1933 Act or any applicable state securities laws, and the
Purchaser has prior to such sale furnished to the Issuer an opinion of counsel
of recognized standing or other evidence of exemption, in either case reasonably
satisfactory to the Issuer; and

 
 
(e)
the Purchaser understands and acknowledges that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
requirements of the 1933 Act or applicable U.S. state securities laws and
regulations, the certificates representing the Securities, and all securities
issued in exchange therefore or in substitution thereof, will bear a legend in
substantially the following form:

 
“THE SECURITIES REPRESENTED HEREBY (and if a warrant, the legend shall include
the following: AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR: (A)
TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE 1933 ACT, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF
AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (D) WITH
THE PRIOR CONSENT OF THE ISSUER, IN A TRANSACTION T HAT DOES NOT REQUIRE
REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE
HOLDER HAS FURNISHED TO THE ISSUER AN OPINION TO SUCH EFFECT FROM COUNSEL OF
RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE ISSUER PRIOR TO SUCH OFFER,
SALE, PLEDGE OR TRANSFER.”
 
The Purchaser hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Purchaser will notify the Issuer
promptly of any change in any such information.  If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Purchaser represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the ___ day of ________, 2014.
 
If a Corporation, Partnership or Other Entity:
 
If an Individual:
           
Print of Type Name of Entity
 
Signature
           
Signature of Authorized Signatory
 
Print or Type Name
           
Type of Entity
 
Social Security/Tax I.D. No.

 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 15 of 19

 
NATIONAL INSTRUMENT 45-106 CANADIAN
ACCREDITED INVESTOR QUESTIONNAIRE
 
In addition to the representations, warranties acknowledgments and agreements
contained in the subscription to which this Certificate for Exemption is
attached, the Purchaser, for itself or on behalf of any Disclosed Principal, as
applicable, hereby represents, warrants and certifies to the Issuer that the
Purchaser or the Disclosed Principal, as applicable, is purchasing the
securities set out in the subscription as principal, that it is resident in the
jurisdiction set out on the Acceptance Page of the subscription and: [check all
appropriate boxes]
 
Category 1:  Accredited Investor
 
The Purchaser or the Disclosed Principal, as applicable, is:
 
☐  (a)
a Canadian financial institution, or a Schedule III bank;
 
☐  (b)
 
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act;
☐  (c)
 
a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;
☐  (d)
 
a person registered under the securities legislation of a jurisdiction of
Canada, as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario), or the
Securities Act (Newfoundland and Labrador);
☐  (e)
 
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);
☐  (f)
 
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;
☐  (g)
 
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;
☐  (h)
 
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;
☐  (i)
 
a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;
☐  (j)
 
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds Cdn$1,000,000;
☐  (k)
 
an individual whose net income before taxes exceeded Cdn$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded Cdn$300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;
☐  (l)
 
an individual who, either alone or with a spouse, has net assets of at least
Cdn$5,000,000;
☐  (m)
 
a person, other than an individual or investment fund, that has net assets of at
least Cdn$5,000,000 as shown on its most recently prepared financial statements;

 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 16 of 19

 
☐  (n)
an investment fund that distributes or has distributed its securities only to:
 
(i) a person that is or was an accredited investor at the time of the
distribution;
 
(ii) a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 and 2.19 of NI 45-106, or
 
(iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 of NI 45-106;
 
☐  (o)
 
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt;
☐  (p)
 
a trust Issuer or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust Issuer or trust
corporation, as the case may be;
☐  (q)
a person acting on behalf of a fully managed account managed by that person, if
that person:
 
(i)is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction; and
 
(ii)in Ontario, is purchasing a security that is not a security of an investment
fund;
 
☐  (r)
 
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;
☐  (s)
 
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;
☐  (t)
 
a person in respect of which all of the owner of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;
☐  (u)
 
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or
☐  (v)
 
 
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as:
 
(i) an accredited investor; or
 
(ii) an exempt purchaser in Alberta or British Columbia after NI 45-106 comes
into force.

 
Definitions:
 
“Canadian financial institution” means
 
 
(a)
an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

 
 
(b)
a bank, loan corporation, trust Issuer, trust corporation, insurance Issuer,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

 
“EVCC” means an employee venture capital corporation that does not have a
restricted constitution, and is registered under Part 2 of the Employee
Investment Act (British Columbia), R.S.B.C. 1996 c. 112, and whose business
objective is making multiple investments;
 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 17 of 19

 
“financial assets” means
 
 
(a)
cash,

 
 
(b)
securities, or

 
 
(c)
a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

 
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;
 
“investment fund” means a mutual fund or a non-redeemable investment fund, and,
for greater certainty in British Columbia, includes an EVCC and a VCC;
 
“person” includes
 
 
(a)
an individual,

 
 
(b)
a corporation,

 
 
(c)
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

 
 
(d)
an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;

 
“related liabilities” means
 
 
(a)
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

 
 
(b)
liabilities that are secured by financial assets;

 
“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);
 
“spouse” means, an individual who,
 
 
(a)
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual, or

 
 
(b)
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or

 
 
(c)
in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

 
“subsidiary” means in issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;
 
“VCC” means a venture capital corporation registered under Part 1 of the Small
Business Venture Capital Act (British Columbia), R.S.B.C. 1996 c. 429, whose
business objective is making multiple investments.
 
The representations, warranties, statements and certification made in this
Certificate are true and accurate as of the date of this Certificate and will be
true and accurate as of the Closing.  If any such representation, warranty,
statement or certification becomes untrue or inaccurate prior to the Closing,
the Purchaser shall give the Issuer immediate written notice thereof.
 
Category 2:  Family, Friends and Business Associates or Founder, Control Person
and Family
 
The Purchaser or the Disclosed Principal, as applicable:
 
 
1.
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of the transactions detailed in the
Subscription Agreement and the Purchaser is able to bear the economic risk of
loss arising from such transactions;

 
 
2.
is (tick one or more of the following boxes):

 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 18 of 19

 

 
(A)     
a director, executive officer, employee or control person of the Issuer or an
affiliate of the Issuer
☐
   
(B)      
a spouse, parent, grandparent, brother, sister or child of a director, executive
officer, founder or control person of the Issuer or an affiliate of the Issuer
☐
 
 
(C)      
a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer, founder or control person of the Issuer or an affiliate of
the Issuer
☐
 
 
(D)      
a close personal friend of a director, executive officer, founder or control
person of the Issuer
☐
 
 
(E)      
a close business associate of a director, executive officer, founder or control
person of the Issuer or an affiliate of the Issuer
☐
 
 
(F)      
an accredited investor
☐
 
 
(G)      
a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F
☐
 
 
(H)      
a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F
☐
   
(I)       
purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000
☐
 

 
 
3.
if the Purchaser or the Disclosed Principal, as applicable, has checked box B,
C, D, E, G or H in Section 2 above, the director, executive officer, founder or
control person of the Issuer with whom the undersigned has the relationship is:

 

   

 
(Instructions to the Purchaser or the Disclosed Principal, as applicable: fill
in the name of each director, executive officer, founder and control person
which you have the above-mentioned relationship with.  If you have checked box G
or H, also indicate which of A to F describes the securityholders, directors,
trustees or beneficiaries which qualify you as box G or H and provide the names
of those individuals.  Please attach a separate page if necessary).
 
 
4.
if the Purchaser or the Disclosed Principal, as applicable, is resident in
Ontario, the Purchaser or the Disclosed Principal, as applicable, is (tick one
or more of the following boxes):

 

 
(A)
a founder of the Issuer
☐
   
(B)
an affiliate of a founder of the Issuer
☐
   
(C)
a spouse, parent, brother, sister, grandparent or child of a director, executive
officer or founder of the Issuer
☐
 
 
(D)
a person that is a control person of the Issuer
☐
 
 
(E)
an accredited investor
☐
 
 
(F)
purchasing as principal Securities with an aggregate acquisition cost of not
less than CDN$150,000
☐
 

 
 
 

--------------------------------------------------------------------------------

 
Subscription Agreement (with related appendices, schedules and forms)
Page 19 of 19

 
 
5.
if the Purchaser or the Disclosed Principal, as applicable, has checked box A,
B, C or D in Section 4 above, the director, executive officer, founder or
control person of the Issuer with whom the undersigned has the relationship is:

 
 

   

 
(Instructions to Purchaser or the Disclosed Principal, as applicable,: fill in
the name of each director, executive officer, founder, affiliate and control
person which you have the above-mentioned relationship with.)
 
 
6.
if the Purchaser or the Disclosed Principal, as applicable, has ticked box F in
Section 2 or box E in Section 4 above, the Purchaser or the Disclosed Principal,
as applicable, satisfies one or more of the categories of “accredited investor”
(as that term is defined in NI 45-106) indicated in Category 1: Accredited
Investor above.

 
The Purchaser acknowledges and agrees that the Issuer will and can rely on this
Certificate in connection with the Purchaser’s Subscription Agreement.
 
EXECUTED by the Purchaser at ______________________ this _____day of _________,
2014.
 
If a corporation, partnership or other entity:
 
If an individual:
           
Print Name of Purchaser/Disclosed Principal
 
Print Name of Purchaser/Disclosed Principal
           
Signature of Authorized Signatory
 
Signature
           
Name and Position of Authorized Signatory
 
Representative Capacity, if applicable
           

Jurisdiction of Residence of Purchaser/Disclosed